             Case 2:18-cv-00479-GMN-DJA Document 121 Filed 06/17/20 Page 1 of 5



 1   ANDREW R. MUEHLBAUER, ESQ.
     Nevada Bar No. 10161
 2   MUEHLBAUER LAW OFFICE, LTD.
     7915 West Sahara Avenue, Suite 104
 3   Las Vegas, Nevada 89117
     Telephone: 702.330.4505
 4   Facsimile: 702.825.0141
     Email: andrew@mlolegal.com
 5
     POMERANTZ LLP
 6
     Jeremy A. Lieberman (pro hac vice)
 7   Murielle J. Steven Walsh (pro hac vice)
     600 Third Avenue, 20th Floor
 8   New York, New York 10016
     Tel: (212) 661-1100
 9   Fax: (917) 463-1044
     Email: jalieberman@pomlaw.com
10
            mjsteven@pomlaw.com
11

12   Attorneys for Lead Plaintiffs John V. and JoAnn M. Ferris
13                              UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15      JOHN V. FERRIS and JOANN M.
16      FERRIS, Individually and on Behalf of All
        Others Similarly Situated,
17
                      Plaintiffs,
18
        v.
                                                     Case No. 2:18-CV-00479-GMN-DJA
19      WYNN RESORTS LIMITED, STEPHEN
        A. WYNN, CRAIG SCOTT BILLINGS,               STIPULATION TO EXTEND
20
        STEPHEN COOTEY, MATTHEW O.                   DEADLINES RELATED TO THE
21      MADDOX, JOHN J. HAGENBUCH,                   SECOND AMENDED COMPLAINT
        ROBERT J. MILLER, PATRICIA                   AND ANTICIPATED MOTION TO
22
        MULROY, CLARK T. RANDT JR.,                  DISMISS
23      ALVIN V. SHOEMAKER, KIMMARIE
24      SINATRA, DANIEL B. WAYSON, JAY
        L. JOHNSON, RAY R. IRANI, and J.
25      EDWARD VIRTUE,
26                    Defendants.
27

28
           Case 2:18-cv-00479-GMN-DJA Document 121 Filed 06/17/20 Page 2 of 5



 1          Pursuant to LR IA 6-1, Lead Plaintiffs JOHN V. FERRIS and JOANN M. FERRIS

 2   (“Plaintiffs”) and Defendants WYNN RESORTS LIMITED, STEPHEN A. WYNN, CRAIG
 3   SCOTT BILLINGS,         STEPHEN COOTEY, MATTHEW O. MADDOX, JOHN J.
 4   HAGENBUCH, ROBERT J. MILLER, PATRICIA MULROY, CLARK T. RANDT JR., ALVIN
 5
     V. SHOEMAKER, KIMMARIE SINATRA, DANIEL B. WAYSON, JAY L. JOHNSON, RAY
 6
     R. IRANI, and J. EDWARD VIRTUE, by and through their respective counsel of record, hereby
 7
     stipulate as follows:
 8
            WHEREAS, the Complaint in this matter was filed on February 20, 2018 (ECF No. 1);
 9
            WHEREAS, Plaintiffs were appointed as lead plaintiffs on December 4, 2018 by order of
10
     this Court (ECF No. 45);
11

12          WHEREAS, Plaintiffs filed their Amended Complaint on March 1, 2019 (ECF No. 52);

13          WHEREAS, Defendant KIMMARIE SINATRA filed her Motion to Dismiss on April 15,

14   2019 (ECF No. 67);

15          WHEREAS, Defendants WYNN RESORTS LIMITED, BILLINGS, MADDOX,
16   HAGENBUCH, IRANI, MILLER, MULROY, RANDT, SHOEMAKER, WAYSON,
17   JOHNSON, and VIRTUE filed their Motion to Dismiss on April 15, 2019 (“Wynn Resorts
18
     Motion to Dismiss”) (ECF No. 71);
19
            WHEREAS, Defendant STEPHEN COOTEY filed his Joinder to the Wynn Resorts
20
     Motion to Dismiss on April 15, 2019 (ECF No. 73);
21
            WHEREAS, Defendant STEPHEN A. WYNN filed his Joinder to the Wynn Resorts
22
     Motion to Dismiss on April 15, 2019 (ECF No. 75);
23
            WHEREAS, Plaintiffs filed their Response to all of the Motions to Dismiss on May 30,
24

25   2019 (ECF No. 96);

26          WHEREAS, Defendant KIMMARIE SINATRA filed her Reply to Plaintiffs’ Response

27   on June 6, 2019 (ECF No. 98);

28          WHEREAS, the filers of the Wynn Motion to Dismiss filed their Reply to Plaintiffs’

     Response on July 1, 2019 (ECF No. 99);
                                                  1
            Case 2:18-cv-00479-GMN-DJA Document 121 Filed 06/17/20 Page 3 of 5



 1           WHEREAS, Defendant STEPHEN COOTEY filed his Reply to Plaintiffs’ Response on

 2   July 1, 2019 (ECF No. 102);
 3           WHEREAS, Defendant STEPHEN A. WYNN filed his Reply to Plaintiffs’ Response on
 4   July 1, 2019 (ECT No. 103);
 5
             WHEREAS, the Court granted all of the above Motions to Dismiss on May 27, 2020 (ECF
 6
     No. 119) but allowed Plaintiffs 21 days to file an amendment to the Amended Complaint (ECF
 7
     No. 52) to add additional allegations; and
 8
             WHEREAS, Plaintiffs have requested additional time to file their Second Amended
 9
     Complaint,
10
             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties that:
11

12      •    Plaintiffs shall have up to and including July 1, 2020 to file their Second Amended

13           Complaint; and

14      •    Defendants shall have until August 14, 2020 to file and brief their anticipated Motions to
15           Dismiss the Second Amended Complaint;
16      •    Plaintiffs shall have until September 18, 2020 to file their Response to the anticipated
17           Motion to Dismiss the Second Amended Complaint; and
18
        •    Defendants shall have until October 16, 2020 to file their Replies to Plaintiffs’ Response
19
             to the anticipated Motion to Dismiss the Second Amended Complaint.
20

21
     Dated this 15th day of June, 2020.
22
      MUEHLBAUER LAW OFFICE, LTD.                         GARMAN TURNER GORDON LLP
23

24    By: __/s/ Andrew R. Muehlbauer_______               By: __/s/ Erika Pike Turner_____________
          ANDREW R. MUEHLBAUER, ESQ.                          ERIKA PIKE TURNER, ESQ.
25        Nevada Bar No. 10161                                Nevada Bar No. 6454
          7915 West Sahara Avenue, Suite 104                  650 White Drive, Suite 100
26        Las Vegas, Nevada 89117                             Las Vegas, Nevada 89119
          Telephone: 702.330.4505                             Telephone: 725.777.3000
27
          Email:    andrew@mlolegal.com                       Email: eturner@gtg.legal
28
      POMERANTZ LLP                                       ORRICK, HERRINGTON &
      Jeremy A. Lieberman (pro hac vice)                  SUTCLIFFE LLP
                                                      2
         Case 2:18-cv-00479-GMN-DJA Document 121 Filed 06/17/20 Page 4 of 5



 1   Murielle J. Steven Walsh (pro hac vice)            JAMES N. KRAMER, ESQ. (pro hace vice)
     600 Third Avenue, 20th Floor                       M. TODD SCOTT, ESQ. (pro hac vice)
 2   New York, New York 10016                           405 Howard Street
     Tel: (212) 661-1100                                San Francisco, CA 94105
 3
     Email: jalieberman@pomlaw.com
 4          mjsteven@pomlaw.com                         CHRISTINE E. HANLEY, ESQ. (pro hac
                                                        vice)
 5   Attorneys for Lead Plaintiffs John V. Ferris       701 5th Avenue, Suite 5600
     and JoAnn M. Ferris                                Seattle, WA 98107
 6
                                                        Attorneys for Defendant Kimmarie Sinatra
 7

 8

 9

10   SNELL & WILMER L.L.P.                              MCNUTT LAW FIRM, P.C.
11
     By: ___/s/ Alex L. Fugazzi_____________            By: __/s/ Daniel R. McNutt_____________
12       ALEX L. FUGAZZI, ESQ.                              DANIEL R. MCNUTT, ESQ.
         Nevada Bar No. 9022                                Nevada Bar No. 7815
13       PATRICK G. BYRNE, ESQ.                             MATTHEW C. WOLF, ESQ.
         Nevada Bar No. 13075                               Nevada Bar No. 10801
14       3883 Howard Hughes Pkwy, Suite 1100                625 South Eighth Street
15       Las Vegas, Nevada 89169                            Las Vegas, Nevada 89101
         Telephone: 702.784.5200                            Telephone: 702.384.1170
16       Email: afugazzi@swlaw.com                          Email: drm@mcnuttlawfirm.com
                pbyrne@swlaw.com                                   mcw@mcnuttlawfirm.com
17
     KIRKLAND & ELLIS LLP                               Attorneys for Defendant Stephen Cootey
18   MARK HOLSCHER, ESQ. (pro hac vice)
19   MICHAEL J. SHIPLEY, ESQ. (pro hac
     vice)
20   333 South Hope Street
     Los Angeles, CA 90071                              CAMPBELL & WILLIAMS
21   Telephone: 213.680.8190
     Email: mark.holscher@kirkland.com                  By: __/s/ J. Colby Williams_____________
22
            michael.shipley@kirkland.com                    J. COLBY WILLIAMS, ESQ.
23                                                          Nevada Bar No. 5549
     MATTHEW SOLUM, ESQ. (pro hac vice)                     700 S. Seventh Street
24   601 Lexington Avenue                                   Las Vegas, Nevada 89101
     New York, New York 10022-4611                          Telephone: 702.382.5222
25   Telephone: 212.446.4688                                Email: jcw@cwlawlv.com
     Email: matthew.solum@kirkland.com
26
                                                        LATHAM & WATKINS LLP
27   Attorneys for Defendants Wynn Resorts,             MICHELE D. JOHNSON, ESQ. (pro hac
     Ltd.; Craig Scott Billings; Matthew O.             vice)
28   Maddox; John J. Hagenbuch; Ray R. Irani;           650 Town Center Drive, 20th Floor
     Robert J. Miller; Patricia Mulroy; Clark T.        Costa Mesa, CA 92626-1925
     Randt Jr.; Alvin V. Shoemaker; Daniel B.           Telephone: 714.540.1235
                                                    3
         Case 2:18-cv-00479-GMN-DJA Document 121 Filed 06/17/20 Page 5 of 5



 1   Wayson; Jay L. Johnson; and J. Edward          Email: michele.johnson@lw.com
     Virtue
 2                                                  COLLEEN C. SMITH, ESQ. (pro hac vice)
                                                    12670 High Bluff Drive
 3
                                                    San Diego, CA 92130
 4                                                  Telephone: 858.523.3985
                                                    Email: colleen.smith@lw.com
 5
                                                    Attorneys for Defendant Stephen A. Wynn
 6

 7                                           ORDER
 8         IT IS HEREBY ORDERED that the above Stipulation to Extend Deadlines Related to
 9   the Second Amended Complaint and Anticipated Motion to Dismiss, (ECF No. 120), is
10   GRANTED.
                       17 day of June, 2020.
           DATED this ____
11

12

13                                            ________________________________
                                              Gloria M. Navarro, District Judge
14                                            United States District Court
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                4
